Title: From Benjamin Franklin to Joseph Galloway, 26 June 1770
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, June 26. 1770.
Since mine of the 11th. Instant per Packet, I am favoured with yours of May 16. viâ Bristol, acquainting me with what was like to be the Determination of our Merchants relating to Importation, for which I am much oblig’d to you. I hope if in any thing they vary their Agreement, it will be only to make it more uniform with the other Colonies, and in itself more tenable with less Inconvenience, and of course more durable. A Report had been industriously propagated here immediately on the Arrival of the May Packet, that the Agreement was dissolved or broken through at Philadelphia, and that immense Orders were sent hither from thence; on which certain People exulted greatly; and ventured to say with Assurance that New York and Boston would soon follow. But this Intelligence from you and others by the Chalkley, together with the actual Return of the Goods by Scot from Boston, begins to change their Countenance.
I am greatly obliged by your Endeavours to prevent the Publishing of those indiscrete Letters. I must be more prudent, and for the future shall write with reserve on publick Matters, except to yourself.

Nothing material has occurr’d here since my last, except the Death of Mr. Beckford, who is a Loss to the general Interest of America, as he had really a considerable Weight, particularly with Lord Chatham. Party Heats are at present a little abated: But many think the Fire is only smothered, and will break out again before the Meeting of Parliament.
I wish you would write a Line or two to Mr. Strahan, who often enquires of me concerning your Welfare, and wonders he does not hear from you in Answer to some Letter of his. With the greatest Esteem, I am, my dear Friend, Yours most affectionately
B Franklin
Jos. Galloway Esqr
 
Endorsed: Saile and Wallace Monday
  Story and Meredith Tuesday
  Cox and Garrigues Wednesday
  Lowden[?] and Wharton Freyday
  Middeltown and Moreland
